Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action based on the 16334920 application filed 03/20/2019.
The preliminary amendment filed 03/20/2019 has been entered and fully considered.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claims 1,2,4,5,6,9,10,19,20,22,23,24,26,27,29,30,31,32,33 are pending and have been fully considered. 

Claim Objections
Claim 33 objected to because of the following informalities:  Claim 33 has failed to conclude with a period.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 29 is improperly dependent upon a cancelled claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

As written the product claim does not include being made by the process claim language, it is reasonable that a competing product can infringe the product claim, but was produced by a different method that would not infringe the method process claim.  This is improper, since it constitutes claim 22 failing to include all the limitations of the claim 1 upon which it depends.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Though one or more of the claim(s) are indefinite, for the sake of compact prosecution, the examiner has done his best to ascertain their meaning for the following 35 USC § 102 and/or 35 USC § 103 rejection(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23, 24, 26, 27, 29, 30, 31, 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4983191 (herein known as EKINER).

With regard to claim 23, EKINER teaches a polyimide containing halogen membrane comprised of, especially at claims 1-4
a polyimide, especially at claims 1-4
a halogen in the polyimide, especially at claims 1-4; Claim language with is product-by-process language is "a halogen compound that is soluble in the polyimide", as evidenced by instant specification pg 5ln11-13 which states "soluble means that the membrane that is formed has the halogen homogeneously within the formed polyimide containing halogen membrane". MPEP 2113 states that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113 states that, “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974)


With regard to claim 24 and EKINER, the claim language "a hydrocarbon having 2 to 5 carbons" is sufficiently considered to be a material worked upon by the membrane, as evidenced at least by instant specification pg8ln5-27 as "ethylene" has "selectivity' is defined herein as the ability of one gas's permeability through the membrane". It has been held that an inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  (MPEP 2115)

With regard to claim 26, EKINER teaches 
wherein the halogen compound is an aromatic epoxide, especially at claims 1-4

With regard to claim 27, EKINER teaches 
wherein the aromatic epoxide is an oligomeric or polymeric residue having at least one halogen substituent within the claimed range of the formula, especially at claims 1-4
where Ar represents a divalent aromatic group within the claimed range of the claimed form, especially at claims 1-4

within the claimed range of wherein Ar is substituted with at least one halogen, especially at claims 1-4

With regard to claim 29, EKINER teaches 
wherein all of the halogens are Br, especially at claims 1-4

With regard to claim 30, EKINER teaches 
wherein each aromatic ring of Ar is substituted with the halogen ortho to the glycidyl ether groups, especially at claims 1-4

With regard to claim 31, EKINER teaches 
wherein the halogen within the claimed range of compound is an oligomer or polymer having repeating units represented by the claimed formula, especially at claims 1-4
where n is a value such that the molecular weight of the oligomer or polymer is from 700 to 40,000, especially at claims 1-4

With regard to claim 32, EKINER teaches 
wherein the molecular weight of the halogen compound is within the claimed range, especially at claims 1-4, example 9


Claim(s) 1, 2, 4, 5, 10, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5868992 (herein known as ROMAN).

With regard to claim 1, ROMAN teaches a method of making a polyimide containing halogen membrane comprising, especially at example 1
(i) providing a "spinning solution" (dope solution) with "MATRIMID 5218" solvent comprised of a polyimide, especially at example 1, as evidenced by 4983191 EKINER "THERMOGUARD" is a polyimide continaing a halogen within the scope of "a halogen containing compound that is soluble in the polyimide", especially at c6ln40-52, consistent with instant specification pg 5 ln 12-13 "soluble means that the membrane that is formed has the halogen homogeneously within the formed polyimide containing halogen membrane" MPEP 2113 states that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113 states that, “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974)

(iii) "fiber was solvent-exchanged" within the scope of removing the solvent from the initial shaped membrane to form an untreated polyimide membrane, especially at example 1
(iv) exposing the untreated polyimide membrane to "ethane" within the scope of a treating atmosphere comprising at least one of a hydrocarbon having 2 to 5 carbons for a time to form the polyimide containing halogen membrane, especially at example 1, c7ln25-42

With regard to claim 2, ROMAN teaches
wherein the treating gas further comprises hydrogen, especially at example 1, c7ln25-42

With regard to claim 4, ROMAN teaches
ethylene within the scope of wherein the hydrocarbon is an alkene, especially at example 1, c7ln25-42

With regard to claim 5, ROMAN teaches
within the hydrocarbon claimed range, especially at example 1, c7ln25-42

With regard to claim 10, ROMAN teaches


With regard to claim 19, ROMAN teaches
(i) providing the polyimide containing halogen membrane of claim 1 and, especially at see discussion of claim 1
implicitly the membrane "separation of...hydrogen from...ethane" requires the details of flowing the gas feed through said polyimide containing halogen membrane to produce a first stream haying an increased concentration of the gas molecule and a second stream having an increased concentration of the other gas molecule, especially at example 1, c7ln25-42

With regard to claim 20, ROMAN teaches
wherein the gas molecule and other gas molecule is: hydrogen and ethylene, especially at example 1, c7ln25-42


Claim(s) 23, 26, 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4705540 (herein known as HAYES).

With regard to claim 23, HAYES teaches a polyimide containing halogen membrane comprised of, especially at abstract

"F3" halogen in the polyimide, especially at abstract; Claim language with is product-by-process language is "a halogen compound that is soluble in the polyimide", as evidenced by instant specification pg 5ln11-13 which states "soluble means that the membrane that is formed has the halogen homogeneously within the formed polyimide containing halogen membrane". MPEP 2113 states that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113 states that, “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974)
Also, the claim language "a hydrocarbon having 2 to 5 carbons" is sufficiently considered to be a material worked upon by the membrane, as evidenced at least by instant specification pg8ln5-27 as "ethylene" has "selectivity' is defined herein as the ability of one gas's permeability through the membrane". It has been held that an inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  (MPEP 2115)


wherein the halogen compound is an aromatic epoxide, especially at abstract

With regard to claim 33, HAYES teaches
wherein the polyimide is a copolymer of last option in claimed list, when "repeating unit:" as taught "where -Ar- is" second formula taught, "R" is second formula taught, "-X, -X1, -X2, and -X3 are independently alkyl groups having 1 to 6 carbon atoms preferably methyl", especially at c2ln20-55

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5868992 (herein known as ROMAN).

With regard to claim 9, ROMAN does not explicitly teach wherein the treating atmosphere is at a pressure above atmospheric pressure.
ROMAN teaches implicitly the membrane "separation of...hydrogen from...hydrocarbon" requires the treating atmosphere to have a pressure; and a pressure of "100 psig" (which is above atmospheric pressure), especially at example 1, c7ln25-42, c8ln7-11 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide wherein the treating atmosphere is at a pressure above atmospheric pressure with ROMAN for the benefit of improving the driving force across the membrane, as taught by ROMAN especially at c6ln59-c7ln2; otherwise, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05 II-B)

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5868992 (herein known as ROMAN) in view of 20150030524 (herein known as JI).

With regard to claim 6, ROMAN teaches
 implicitly the membrane "separation of...hydrogen from...hydrocarbon" requires the treating atmosphere to have a % of the hydrocarbon, especially at example 1, c7ln25-42
 ROMAN does not specifically teach an atmosphere (within the scope of non-specific treating atmosphere) of at least 99% of the "ethane" (hydrocarbon) 
But, JI teaches an atmosphere (within the scope of non-specific treating atmosphere) of at least 99% of the "ethane" (hydrocarbon), especially at para 79 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4113628 (herein known as ALEGRANTI).

With regard to claim 22, ALEGRANTI teaches a gas separating module (claim 1) comprising,
 a "cell" within the scope of sealable enclosure comprised of:, especially at fig 2
 a polyimide containing "halo" membrane contained within the "cell" within the scope of at least one polyimide containing halogen membranes of claim 1, contained within the enclosure, especially at fig 2, c3ln35-c4ln10 MPEP 2113 states that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) MPEP 2113 states that, “The Patent Office bears a lesser burden of proof in making out a case of prima 
ALEGRANTI does not specifically teach membranes within the enclosure
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to duplicate the membrane of ALEGRANTI  with a polyimide containing "halo" membrane contained within the "cell" within the scope of at least one polyimide containing halogen membranes of claim 1, contained within the sealable enclosure of ALEGRANTI for the benefit of increasing the capacity of the apparatus; otherwise, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (MPEP 2144.04 VI-B)
ALEGRANTI teaches an inlet (as depicted for the "CELL") for introducing a gas feed comprised of at least two differing gas molecules, especially at fig 2, c13ln4-10,c26ln6-15
 a first outlet (as depicted for the "CELL") for permitting egress of a permeate gas stream, especially at fig 2, c13ln4-10,c26ln6-15
 a second outlet (as depicted for the "CELL") for egress of a retentate gas stream, especially at fig 2, c13ln4-10,c26ln6-15


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776